
	

114 HR 1691 IH: No Federal Funds Without the American Flag Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1691
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Duffy (for himself, Mr. Fortenberry, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to prohibit an institution of higher education located in
			 the United States from participating in student assistance programs under
			 title IV of such Act if the institution bans the display of the flag of
			 the United States on its campus.
	
	
 1.Short titleThis Act may be cited as the No Federal Funds Without the American Flag Act. 2.Prohibiting participation in Federal assistance programs by institutions of higher education banning display of flag of United States on campus Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new paragraph:
			
 (30)The institution will not ban the display of the flag of the United States on its campus, except that this paragraph does not apply to an institution described in section 102(a)(1)(C)..
		
